N0'I‘E: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
\ ___ ______ __________ _
REINER RIEZLER and SEVERI MED GMBH,
Plaintiffs-Appellees,
V.
ROBERT H. ALLEN, SALLY P. STABLER,
and METABOLITE LABORATORIES, INC.,
Defendants,
and
ROBERT H. ALLEN,
As Trustee of the R0bert H. Allen Rev0cable Trust,
Defen,dant-Appellan.t.
2010-1300
Appeal from the United States District C0urt for the
District of C010rad0 in case n0. 08-CV-O332, Seni0r Judge
Richard P. Matsch.
ON MOTION
ORDER

RIEZLER V. ALLEN 2
The appellant moves without opposition to stay the
briefing schedule in this appeal pending disposition of a
related appeal, Riezler v. Allen, 2009-1528.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted and the briefing schedule is
stayed pending disposition of the related appeal. The stay
of the briefing schedule will be lifted upon issuance of the
mandate in 2009-1528. The appe1lant's opening brief in
this appeal is due within 45 days after the date the man-
date issues in 2009-1528.
FOR THE COURT
_1u\_ 15 2010
fsi J an Horba1y
Date J an H0rbaly
Clerk
cc: EdWard J. Pardon, Esq.
Monique M. Drake, Esq.
829 men
U.S. COURT 0F N°PEALS FOR
THE FEDERAL ClRCUFT
JUL 15 2010
JAN HORBALY
CLERK